Order filed June 10, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00441-CR
                                   ____________

                       DAVID SHANE WEST, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 405TH District Court
                          Galveston County, Texas
                      Trial Court Cause No. 10CR2876

                                     ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's exhibits 1A, 1B,
1C, 15 and 171 .
      The clerk of the 405TH District Court is directed to deliver to the Clerk of
this court the original of State's exhibits 1A, 1B, 1C, 15 and 171 , on or before
June 20, 2013. The Clerk of this court is directed to receive, maintain, and keep
safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's
exhibits 1A, 1B, 1C, 15 and 171 , to the clerk of the 405TH District Court.

                                  PER CURIAM